AMENDED AND RESTATED PLEDGE AGREEMENT

THIS AMENDED AND RESTATED PLEDGE AGREEMENT (this "Agreement") is made and
entered into as of May 22, 2002 by MERLIN SOFTWARE TECHNOLOGIES INTERNATIONAL,
INC., a Nevada corporation (the "Pledgor"), in favor of the Holders (as set
forth in Exhibit A hereto) of the Notes (as defined herein) (collectively, the
"Lender" or "Secured Party"). All capitalized terms used but not otherwise
defined herein shall have the respective meanings assigned thereto in the
Purchase Agreement.

W I T N E S S E T H :

WHEREAS, the Pledgor and the Secured Party have entered into that certain
Securities Purchase Agreement dated as of May 22, 2002 (as from time to time
amended, supplemented or otherwise modified, the "Purchase Agreement"); and

WHEREAS, pursuant to the Purchase Agreement, the Pledgor has agreed to enter
into this Agreement providing for the pledge of all the stock (the "Pledged
Stock") of Merlin Software Technologies, Inc., a Nevada corporation (the
"Subsidiary"), to secure, among other things, the prompt payment of all
obligations of the Pledgor to the Secured Parties; and

WHEREAS, the Borrower and the Secured Parties are parties to that certain Pledge
Agreement dated as of August 18, 2000 (the "Existing Pledge Agreement") whereby
the Borrower pledged the Pledged Stock, to secure, among other things, the
prompt payment of all obligations of the Pledgor described therein;

NOW, THEREFORE, in consideration of the foregoing premises, and intending to be
legally bound hereby, the undersigned, agree to amend and restate the Existing
Pledge Agreement as follows:

1. PLEDGE OF STOCK; OTHER COLLATERAL.

(a) As collateral security for the payment and performance of all debts,
obligations or liabilities now or hereafter existing, absolute or contingent, of
the Pledgor and/or the Subsidiary (collectively, the "Secured Obligations"), the
Pledgor hereby pledges and collaterally assigns to the Lender, and grants to the
Lender pursuant to the New York Uniform Commercial Code (the "UCC") a first
priority security interest in the Pledged Stock and all of the following:

(i) all cash, securities, dividends, rights, and other property at any time and
from time to time declared or distributed in respect of or in exchange for any
or all of the Pledged Stock; and

(ii) all other property hereafter delivered to the Lender in substitution for or
in addition to any of the foregoing, all certificates and instruments
representing or evidencing such property and all cash, securities, interest,
dividends, rights, and other property at any time and from time to time declared
or distributed in respect of or in exchange for any or all of the Pledged Stock.

All such Pledged Stock, certificates, instruments, cash, securities, interest,
dividends, rights and other property referred to in this Section 1, are herein
collectively referred to as the "Collateral". All of the Pledged Stock is
currently owned by the Pledgor and represented by the stock certificates listed
on Schedule I hereto.

(b) The Pledgor agrees to: (i) execute and deliver an Escrow Agreement at the
Closing (as defined in the Purchase Agreement), in the form attached as Exhibit
B hereto, appointing Kane Kessler, P.C., as escrow agent (the "Escrow Agent")
for the Pledged Stock; (ii) deliver to the Escrow Agent in accordance with the
Escrow Agreement a stock certificate representing the Pledged Stock, together
with a stock transfer Power of Attorney form with respect to the Pledged Stock
duly executed by the Pledgor in blank; and (iii) deliver all the Collateral to
the Lender at such location as the Lender shall from time to time designate by
written notice pursuant to Section 19 hereof for its custody at all times until
termination of this Agreement, together with such instruments of assignment and
transfer as requested by the Lender.

(c) All advances, charges, costs and expenses, including reasonable attorneys'
fees, incurred or paid by the Lender in exercising any right, power or remedy
conferred by this Agreement, or in the enforcement thereof, shall become a part
of the Secured Obligations secured hereunder and shall be paid to the Lender by
the Pledgor immediately upon demand therefor, with interest thereon until paid
in full at the rate provided for in the Purchase Agreement.

2. STATUS OF PLEDGED STOCK. Pledgor hereby represents and warrants to the Lender
that (a) all of the shares of the Pledged Stock are validly issued and
outstanding, fully paid and nonassessable and constitute 100% of the issued and
outstanding shares of capital stock of the Subsidiary; (b) Pledgor is the
registered record and beneficial owner of the Pledged Stock, free and clear of
all Liens, charges, equities, encumbrances and restrictions on pledge or
transfer (other than the pledge hereunder and under the Transaction Documents
and applicable restrictions pursuant to federal and state securities laws); (c)
it has full power, legal right and lawful authority to execute this Agreement
and to pledge, assign and transfer its Pledged Stock in the manner and form
hereof; (d) the pledge, assignment and delivery of the Pledged Stock to the
Lender pursuant to this Agreement creates or continues, as applicable, a valid
and perfected first priority security interest in such Pledged Stock, securing
the payment of the Secured Obligations, assuming continuous and uninterrupted
possession thereof by the Lender; (e) the pledge, assignment and delivery of the
Pledged Stock to the Lender pursuant to this Agreement does and will not
contravene or conflict with any contractual agreement, law or regulation binding
upon the Pledgor; and (f) this Pledge Agreement is legal, valid, binding and
enforceable against the Pledgor in accordance with its terms except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting the enforcement of creditors' rights
generally and by general equitable principles. Except as otherwise expressly
provided herein or in the Purchase Agreement, Notes or Transaction Documents
none of the Pledged Stock (nor any interest therein or thereto) shall be sold,
transferred or assigned without the Lender's prior written consent, which may be
withheld for any reason. Pledgor covenants with the Lender that it shall at all
times cause its Pledged Stock to be represented by the certificates now and
hereafter delivered to the Lender in accordance with Section 1 hereof and that
it shall cause the Subsidiary not to issue any capital stock, or securities
convertible into capital stock, at any time during the term of this Agreement.
Pledgor hereby agrees not to enter into any agreement requiring that any voting
rights associated with the Pledged Stock be exercised in any particular manner
nor grant any interest in or permit to exist any Lien, charge, encumbrance or
restriction with respect to the Pledged Stock (other than applicable
restrictions pursuant to federal and state securities laws).

3. PRESERVATION AND PROTECTION OF COLLATERAL.

(a) Lender shall be under no duty or liability with respect to the collection,
protection or preservation of the Collateral, or otherwise, beyond the use of
reasonable care in the custody and preservation thereof while in its possession.

(b) Pledgor agrees to pay when due all taxes, charges, Liens and assessments
against the Collateral, unless being contested in good faith by appropriate
proceedings diligently conducted and against which adequate reserves have been
established in accordance with generally accepted accounting principals applied
on a consistent basis. Upon the failure of Pledgor to so pay or contest such
taxes, charges, Liens or assessments, the Lender at its option may pay or
contest any of them (the Lender having the sole right to determine the legality
or validity and the amount necessary to discharge such taxes, charges, Liens or
assessments).

4. DEFAULT. Should any Event of Default set forth in the Notes occur and be
continuing, the Lender is given full power and authority, then or at any time
thereafter, to sell, assign and deliver or collect the whole or any part of the
Collateral, or any substitute therefor or any addition thereto, in one or more
sales, with or without any previous demands or demand of performance or, to the
extent permitted by law, notice or advertisement, in such order as the Lender
may elect; and any such sale may be made either at public or private sale at the
Lender's place of business or elsewhere, either for cash or upon credit or for
future delivery, at such price as the Lender may reasonably deem fair; and the
Lender may be the purchaser of any or all Collateral so sold and hold the same
thereafter in its own right free from any claim of Pledgor or right of
redemption. Demands of performance, advertisements and presence of property and
sale and notice of sale are hereby waived to the extent permissible by law;
provided, however, that the Lender shall give to Pledgor five days' notice prior
to any sale permitted under this Agreement, and Pledgor agrees that such notice
shall constitute commercially reasonable notice. Any sale hereunder may be
conducted by an auctioneer or any officer or agent of the Lender. Pledgor
recognizes that the Lender may be unable to effect a public sale of the
Collateral by reason of certain prohibitions contained in the Securities Act of
1933, as amended (the "Securities Act"), and applicable state law, and may be
otherwise delayed or adversely affected in effecting any sale by reason of
present or future restrictions thereon imposed by governmental authorities, and
that as a consequence of such prohibitions and restrictions the Lender may be
compelled (i) to resort to one or more private sales to a restricted group of
purchasers who will be obliged to agree, among other things, to acquire the
stock for their own account, for investment and not with a view to the
distribution or resale thereof, or (ii) to seek regulatory approval of any
proposed sale or sales, or (iii) to limit the amount of Collateral sold to any
Person or group. Pledgor agrees and acknowledges that private sales so made may
be at prices and upon terms less favorable to Pledgor than if such Collateral
was sold either at public sales or at private sales not subject to other
regulatory restrictions, and that the Lender has no obligation to delay the sale
of any of the Collateral for the period of time necessary to permit the issuer
of such Collateral to register or otherwise qualify them, even if such issuer
would agree to register or otherwise qualify such Collateral for public sale
under the Securities Act or applicable state law. Pledgor further agrees, to the
extent permitted by applicable law, that the use of private sales made under the
foregoing circumstances to dispose of the Collateral shall be deemed to be
dispositions in a commercially reasonable manner. Pledgor hereby acknowledges
that a ready market may not exist for the Pledged Stock if they are not traded
on a national securities exchange or quoted on an automated quotation system and
agrees and acknowledges that in such event the Pledged Stock may be sold for an
amount less than a pro rata share of the fair market value of the issuer's
assets minus its liabilities. In addition to the foregoing, the Secured Party
may exercise such other rights and remedies as may be available under the
Purchase Agreement, Notes and Transaction Documents, at law (including without
limitation the UCC) or in equity.

5. PROCEEDS OF SALE. The proceeds of the sale of any of the Collateral and all
sums received or collected from or on account of such Collateral shall be
applied to the payment of expenses incurred or paid by the Lender in connection
with any sale, transfer or delivery of the Collateral, to the payment of any
other costs, charges, reasonable attorneys' fees or expenses mentioned herein,
and to the payment of the Secured Obligations or any part thereof, all in such
order and manner as the Lender may determine and as permitted by applicable law
and regulation. The Lender shall, upon satisfaction in full of all such Secured
Obligations, pay or cause to be paid any balance to Pledgor.

6. PRESENTMENTS, ETC. The Lender shall not be under any duty or obligation
whatsoever to make or give any presentments, demands for performances, notices
of non-performance, protests, notice of protest or notice of dishonor in
connection with any obligations or evidences of indebtedness held thereby as
collateral, or in connection with any obligations or evidences of indebtedness
which constitute in whole or in part the Secured Obligations secured hereunder.

7. ATTORNEY-IN-FACT. Pledgor hereby appoints the Lender as such Pledgor's
attorney-in-fact for the purposes of carrying out the provisions of this
Agreement and taking any action and executing any instrument which the Lender
may deem necessary or advisable to accomplish the purposes hereof, which
appointment is irrevocable and coupled with an interest; provided, that the
Lender shall have and may exercise rights under this power of attorney only upon
the occurrence and during the continuance of an Event of Default. Without
limiting the generality of the foregoing, upon the occurrence and during the
continuance of an Event of Default, the Agent shall have the right and power to
receive, endorse and collect all checks and other orders for the payment of
money made payable to such Pledgor representing any dividend, interest payment,
principal payment or other distribution payable or distributable in respect to
the Collateral or any part thereof and to give full discharge for the same.

8. ABSOLUTE RIGHTS AND OBLIGATIONS. All rights of the Secured Party, and all
obligations of the Pledgor hereunder, shall be absolute and unconditional
irrespective of:

(a) any lack of validity or enforceability of the Purchase Agreement or any
other agreement or instrument relating to any of the Secured Obligations;

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Secured Obligations, or any other amendment or waiver of
or any consent to any departure from the Purchase Agreement, the Notes or the
Transaction Documents or any other agreement or instrument relating to any of
the Secured Obligations;

(c) any exchange, release or non-perfection of any other collateral, or any
release or amendment or waiver of or consent to departure from any guaranty, for
all or any of the Secured Obligations; or

(d) any other circumstances which might otherwise constitute a defense available
to, or a discharge of, the Pledgor in respect of the Secured Obligations or of
this Agreement.

9. WAIVER BY PLEDGOR. Pledgor waives (to the extent permitted by applicable law)
any right to require Secured Party or any other obligee of the Secured
Obligations to (a) proceed against the Subsidiary or any other Person or entity,
(b) proceed against or exhaust any Collateral, or (c) pursue any other remedy in
its power; and waives (to the extent permitted by applicable law) any defense
arising by reason of any disability or other defense of the Subsidiary or any
other Person, or by reason of the cessation from any cause whatsoever of the
liability of the Subsidiary or any other Person or entity. Pledgor shall not
have the right of subrogation, and Pledgor waives any right to enforce any
remedy which the Secured Party or any other obligee of the Secured Obligations
now has or may hereafter have against any other Person and waives (to the extent
permitted by applicable law) any benefit of and any right to participate in any
collateral or security whatsoever now or hereafter held by the Lender. Pledgor
authorizes the Secured Party and any other obligee of the Secured Obligations
without notice (except notice required by applicable law) or demand and without
affecting its liability hereunder or under the Purchase Agreement, Notes, and
the Transaction Documents from time to time to: (i) take and hold security,
other than the Collateral herein described, for the payment of such Secured
Obligations or any part thereof, and exchange, enforce, waive and release the
Collateral herein described or any part thereof or any such other security; and
apply such Collateral or other security and direct the order or manner of sale
thereof as the Secured Party or obligee in its discretion may determine. The
Lender may at any time deliver or cause to be delivered (without representation,
recourse or warranty) the Collateral or any part thereof to Pledgor and the
receipt thereof by Pledgor shall be a complete and full acquittance for the
Collateral so delivered, and the Secured Party shall thereafter be discharged
from any liability or responsibility therefor.

10. DIVIDENDS AND VOTING RIGHTS.

(a) All dividends and other distributions with respect to any of the Pledged
Stock shall be subject to the pledge hereunder. All dividends shall be promptly
delivered to the Escrow Agent (together, if the Lender shall request, with stock
powers or instruments of assignment duly executed in blank affixed to any
capital stock or other negotiable document or instrument so distributed) to be
held, released or disposed of by it hereunder, subject to the terms and
conditions of the Escrow Agreement, or, at the option of the Lender, to be
applied to the Secured Obligations hereby secured as they become due.

(b) So long as no Event of Default shall have occurred and be continuing, the
registration of the Collateral in the name of Pledgor shall not be changed and
Pledgor shall be entitled to exercise all voting and other rights and powers
pertaining to the Collateral for all purposes not inconsistent with the terms
hereof.

(c) Upon the occurrence and during the continuance of any Event of Default, at
the option of the Lender, all rights of Pledgor to exercise the voting or
consensual rights and powers which it is authorized to exercise pursuant to
subsection (b) above shall cease and the Lender may thereupon (but shall not be
obligated to), at its request, cause such Collateral to be registered in the
name of the Lender or its nominee or agent and exercise such voting or
consensual rights and powers as appertain to ownership of such Collateral, and
to that end Pledgor hereby appoints the Lender as its proxy, with full power of
substitution, to vote and exercise all other rights as a shareholder with
respect to such Pledged Stock hereunder upon the occurrence and during the
continuance of any Event of Default, which proxy is coupled with an interest and
is irrevocable prior to termination of this Agreement, and Pledgor hereby agrees
to provide such further proxies as the Lender may request; provided, however,
that the Lender in its discretion may from time to time refrain from exercising,
and shall not be obligated to exercise, any such voting or consensual rights or
such proxy.

11. POWER OF SALE. Until the indefeasible payment in full of all Secured
Obligations, the power of sale and other rights, powers and remedies granted to
the Lender hereunder shall continue to exist and may be exercised by the Lender
at any time and from time to time, upon the occurrence and during the
continuance of an Event of Default, irrespective of the fact that any Secured
Obligations or any part thereof may have become barred by any statute of
limitations or that the liability of Pledgor may have ceased.

12. OTHER RIGHTS. The rights, powers and remedies given to the Lender by this
Agreement shall be in addition to all rights, powers and remedies given to the
Secured Party by virtue of any statute or rule of law. Any forbearance or
failure or delay by the Lender in exercising any right, power or remedy
hereunder shall not be deemed to be a waiver of such right, power or remedy, and
any single or partial exercise of any right, power or remedy hereunder shall not
preclude the further exercise thereof; and every right, power and remedy of the
Secured Party shall continue in full force and effect until such right, power or
remedy is specifically waived by the Lender by an instrument in writing.

13. FURTHER ASSURANCES. Pledgor agrees at its own expense to do such further
acts and things, and to execute and deliver such additional conveyances,
assignments, financing statements, agreements and instruments, as the Lender may
at any time reasonably request in connection with the administration or
enforcement of this Agreement or related to the Collateral or any part thereof
or in order better to assure and confirm unto the Lender its rights, powers and
remedies hereunder. Pledgor hereby consents and agrees that the issuers of or
obligors in respect of the Collateral shall be entitled to accept the provisions
hereof as conclusive evidence of the right of the Lender, to exercise its rights
hereunder with respect to the Collateral, notwithstanding any other notice or
direction to the contrary heretofore or hereafter given by such Pledgor or any
other Person to any of such issuers or obligors.

14. BINDING AGREEMENT; ASSIGNMENT. This Agreement, and the terms, covenants and
conditions hereof, shall be binding upon and inure to the benefit of the parties
hereto, and to their respective successors and assigns, except that Pledgor
shall not be permitted to assign this Agreement or any interest herein or in the
Collateral, or any part thereof, or otherwise pledge, encumber or grant any
option with respect to the Collateral, or any part thereof, or any cash or
property held by the Lender as Collateral under this Agreement. All references
herein to the Lender shall include any successor thereof, and any other obligees
from time to time of the Obligations.

15. SEVERABILITY. In case any lien, security interest or other right of any
Secured Party or any provision hereof shall be held to be invalid, illegal or
unenforceable, such invalidity, illegality or unenforceability shall not affect
any other lien, security interest or other right granted hereby or provision
hereof.

16. COUNTERPARTS. This Agreement may be executed in any number of counterparts
and all the counterparts taken together shall be deemed to constitute one and
the same instrument.

17. TERMINATION. This Agreement and all obligations of the Pledgor hereunder
shall terminate without delivery of any instrument or performance of any act by
any party on the indefeasible payment in full of all Secured Obligations. Upon
such termination of this Agreement, the Lender shall, at the sole expense of the
Pledgor, deliver to Pledgor the certificates evidencing the shares of Pledged
Stock (and any other property received as a dividend or distribution or
otherwise in respect of such Pledged Stock), together with any cash then
constituting the Collateral, not then sold or otherwise disposed of in
accordance with the provisions hereof and take such further actions as may be
necessary to effect the same.

18. INDEMNIFICATION. Pledgor hereby covenants and agrees to pay, indemnify, and
hold the Lender harmless from and against any and all other out-of-pocket
liabilities, costs, expenses or disbursements of any kind or nature whatsoever
arising in connection with any claim or litigation by any Person resulting from
the execution, delivery, enforcement, performance and administration of this
Agreement, the Purchase Agreement, the Notes or the Transaction Documents, or
the transactions contemplated hereby or thereby, or in any respect relating to
the Collateral or any transaction pursuant to which Pledgor has incurred any
Secured Obligation (all the foregoing, collectively, the "Indemnified
Liabilities"); provided, however, that the Pledgor shall have no obligation
hereunder with respect to Indemnified Liabilities arising from the willful
misconduct or gross negligence of the Lender. The agreements in this subsection
shall survive repayment of all Secured Obligations and the termination or
expiration of this Agreement.

19. NOTICES. Any notice shall be conclusively deemed to have been received by
any party hereto and be effective on the day on which delivered to such party
(against receipt therefor) at the address set forth below or such other address
as such party shall specify to the other parties in writing (or, in the case of
telephonic notice or notice by telefacsimile (where the receipt of such message
is verified by return) expressly provided for hereunder, when received at such
telephone or telefacsimile number as may from time to time be specified in
written notice to the other parties hereto or otherwise received), or if sent
prepaid by certified or registered mail return receipt requested on the third
Business Day after the day on which mailed, or if sent prepaid by a national
overnight courier service, on the first Business Day after the day on which
delivered to such service against receipt therefor, addressed to such party at
said address:



If to the Pledgor:

 

Merlin Software Technologies International, Inc.
4370 Dominion Street, 3rd Floor
Burnaby, British Columbia
Canada V5G 4L7
Facsimile: (604) 320-7277
Attn:  Chief Executive Officer







with a copy simultaneously transmitted by like means to:

Virgil Z. Hlus
Clark, Wilson
800 - 885 West Georgia Street
Vancouver, BC V6C 3H1
Phone: (604) 891-7707
Fax: (604) 687-6314



 

If to the Lender, to all of the addresses set forth under the Lenders' names on
the execution page to the Purchase Agreement, with a copy simultaneously
transmitted by like means to:



Drinker Biddle & Reath LLP
One Logan Square
18th & Cherry Streets
Philadelphia, PA 19103
U.S.A.

Facsimile: (215) 988-2757

Attn:  Stephen T. Burdumy, Esq.



 

20. GOVERNING LAW; WAIVERS.

(a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

(b) EACH PARTY HEREBY EXPRESSLY AND IRREVOCABLY AGREES AND CONSENTS THAT ANY
SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED HEREIN MAY BE INSTITUTED IN ANY STATE OR FEDERAL COURT
SITTING IN THE COUNTY OF NEW YORK, STATE OF NEW YORK, UNITED STATES OF AMERICA
AND, BY THE EXECUTION AND DELIVERY OF THIS AGREEMENT, EXPRESSLY WAIVES ANY
OBJECTION THAT IT MAY HAVE NOW OR HEREAFTER TO THE LAYING OF THE VENUE OR TO THE
JURISDICTION OF ANY SUCH SUIT, ACTION OR PROCEEDING, AND IRREVOCABLY SUBMITS
GENERALLY AND UNCONDITIONALLY TO THE JURISDICTION OF ANY SUCH COURT IN ANY SUCH
SUIT, ACTION OR PROCEEDING.

(c) EACH PARTY AGREES THAT SERVICE OF PROCESS MAY BE MADE BY PERSONAL SERVICE OF
A COPY OF THE SUMMONS AND COMPLAINT OR OTHER LEGAL PROCESS IN ANY SUCH SUIT,
ACTION OR PROCEEDING, OR BY REGISTERED OR CERTIFIED MAIL (POSTAGE PREPAID) TO
THE ADDRESS OF SUCH PARTY PROVIDED IN THE PURCHASE AGREEMENT OR BY ANY OTHER
METHOD OF SERVICE PROVIDED FOR UNDER THE APPLICABLE LAWS IN EFFECT IN THE STATE
NEW YORK.

(d) NOTHING CONTAINED IN SUBSECTIONS (B) OR (C) HEREOF SHALL PRECLUDE ANY PARTY
FROM BRINGING ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR THE OTHER RELATED DOCUMENTS IN THE COURTS OF ANY PLACE WHERE ANY
OTHER PARTY OR ANY OF SUCH PARTY'S PROPERTY OR ASSETS MAY BE FOUND OR LOCATED.
TO THE EXTENT PERMITTED BY THE APPLICABLE LAWS OF ANY SUCH JURISDICTION, EACH
PARTY HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY SUCH COURT AND
EXPRESSLY WAIVES, IN RESPECT OF ANY SUCH SUIT, ACTION OR PROCEEDING, THE
JURISDICTION OF ANY OTHER COURT OR COURTS WHICH NOW OR HEREAFTER, BY REASON OF
ITS PRESENT OR FUTURE DOMICILE, OR OTHERWISE, MAY BE AVAILABLE TO IT.

(e) IN ANY ACTION OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS OR REMEDIES
UNDER OR RELATED TO THIS AGREEMENT OR ANY AMENDMENT, INSTRUMENT, DOCUMENT OR
AGREEMENT DELIVERED OR THAT MAY IN THE FUTURE BE DELIVERED IN CONNECTION WITH
THE FOREGOING, EACH PARTY HEREBY AGREES, TO THE EXTENT PERMITTED BY APPLICABLE
LAW, THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT
BEFORE A JURY AND EACH PARTY HEREBY WAIVES, TO THE EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY HAVE THAT EACH ACTION OR PROCEEDING
HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

21. AMENDED AND RESTATED AGREEMENT. This Agreement amends, restates and replaces
the Existing Pledge Agreement. The security interests the Pledgor granted to the
Secured Parties in the collateral under the Existing Pledge Agreement continue
without interruption under this Agreement.

IN WITNESS WHEREOF, the parties have duly executed this Agreement on the day and
year first written above.

MERLIN SOFTWARE TECHNOLOGIES

INTERNATIONAL, INC.

Signature: /s/ Trevor McConnell
Name: Trevor McConnell
Title: Chief Financial Officer
Date: 22 May 2002

SDS MERCHANT FUND, L.P.

, a Delaware limited partnership
By: SDS Capital Partners, L.L.C., its Managing Member
Signature: /s/ Steven Derby
Name: Steven Derby
Title: Managing Member
Date: 23 May 2002



NARRAGANSETT I, L.P.

, a Delaware limited partnership
Signature: /s/ Joseph L. Dowling, III
Name: Joseph L. Dowling, III
Title: Managing Member
Date: 23 May 2002



NARRAGANSETT OFFSHORE LTD.

, a Cayman Island corporation
By: Leo Holdings, L.L.C., its Investment Manager
Signature: /s/ Joseph L. Dowling, III
Name: Joseph L. Dowling, III
Title: Managing Member
Date: 23 May 2002



PEQUOT SCOUT FUND, L.P.

, a Delaware limited partnership
By: Pequot Capital Management, Inc., its Investment Advisor
Signature: /s/ Kevin E. O'Brien
Name: Kevin E. O'Brien
Title: General Counsel
Date: 23 May 2002





Schedule I



 

Number of Shares

Certificate Numbers

7,986,665

0180

 

 

 

 

Exhibit A

Holders of the Notes

 

Narragansett I, L.P.

Narragansett Offshore Ltd.

Pequot Scout Fund, L.P.

SDS Merchant Fund, L.P.



Exhibit B

Escrow Agreement



Not attached as an exhibit (refer to Exhibit 10.9 appended to the Form 8-K
Current Report)